FUND PARTICIPATION AGREEMENT THIS FUND PARTICIPATION AGREEMENT is made and entered into as of May 1, 1995 by and between KANSAS CITY LIFE INSURANCE COMPANY (the “Company”) TCI PORTFOLIOS, INC. (the “Issuer”) and the investment adviser of the Issuer, INVESTORS RESEARCH CORPORATION (“Investors Research”). WHEREAS, the Company offers to the public certain variable annuity contracts and variable life insurance contracts (the “Contracts”); and WHEREAS, the Company wishes to offer as investment options under the Contracts, TCI Balanced and TCI International (the “Funds”), each of which is a series of mutual fund shares registered under the Investment Company Act of 1940, as amended, and issued by the Issuer; and WHEREAS, on the terms and conditions hereinafter set forth, Investors Research and the Issuer desire to make shares of the Funds available as investment options under the Contracts and to retain the Company to perform certain administrative services on behalf of the Funds; NOW, THEREFORE, the Company, the Issuer and Investors Research agree as follows: 1.Transactions in the Funds. Subject to the terms and conditions of this Agreement, the Issuer will make shares of the Funds available to be purchased, exchanged, or redeemed, by the Company on behalf of the Accounts (defined in Section 6(a) below) through a single Fund account per Fund at the net asset value applicable to each order.
